NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anand Patel on 4/22/2022.
The application has been amended as follows: 
Claim 19, line 1, replace “14” with --18--.
Claim 20, line 1, replace “14” with --18--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-20 is the recitation in claim 1 of a composition comprising (a) 100 parts by weight of a thermoplastic vulcanizate (TPV) composition comprising (i) an at least partially vulcanized rubber component dispersed within a continuous thermoplastic component comprising a first thermoplastic resin: (ii) process oil: and (iii) one or more additives, and (b) 20 to 200 parts by weight of a high melt-strength thermoplastic resin having melt strength greater than 20 cN (determined using an extensional rheometer at 190°C), molecular weight distribution (MWD, Mw/Mn) greater than 5, melt flow rate (MFR) within the range from 0.1 to 60.0 g/10 min (ASTM D1238 Condition L, 230°C and 2.16 kg), and one or more of the following properties: (b-i) Heat distortion temperature greater than or equal to 120°C; (b-ii) Flexural modulus (1% secant) per ASTM D790A (using a crosshead speed of 1.26 mm/min and a support span of 50.8 mm) within the range from 1600 to 2500 MPa; (b-iii) Tensile stress at yield (measured per ASTM D638, with a crosshead speed of 50.8 mm/min and a gauge length of 50.8 mm) within the range from 30 to 60 MPa; (b-iv) Notched Izod Impact Strength (ASTM D256 at 210C) within the range from 5 to 65 J/m; and (b-v) branching index (g') of at least 0.95, wherein composition has a density of less than about 0.55 g/cc.
The closest prior art references are the following: (1) Haug et al. (US 2013/0101826); (2) Shannon et al. (US 2016/0347946); (3) De Vogel et al. (US 2007/0254971); and (4) Ouhadi et al. (US 2010/0119855).
Haug et al. teach a composition comprising a thermoplastic vulcanizate and (b) a thermo-expandable microsphere, where the composition comprises 0.1 to 10wt% of the thermo-expandable microsphere based on the weight of the composition. See abstract and ¶9. The composition is used to produce a foam (¶7).  The thermoplastic vulcanizate is present in an amount of at least 80wt% of the composition (¶8). Component (a), the thermoplastic vulcanizate, comprises 5 to 85wt% of a thermoplastic resin component and 15-95wt% of a dispersed and at least partially vulcanized rubber component. An expressly named example of the rubber component is ethylene-propylene diene rubber (¶28). The TPV can further comprise an additive oil, other ingredients, other additives, or combinations thereof. See ¶21. In one or more embodiments of Haug et al., the thermoplastic resin contains polypropylene including homopolypropylene. See ¶31. Haug expressly states that the term “additive oil” includes process oils. The compositions further comprise a curative with an expressly named example being phenolic resins. See ¶35. Haug et al. teach that the composition of the invention is used to produce a foam. See ¶61. The foams are produced using extrusion.
Haug fails to that the compositions used to produce the foams have a density of less than about 0.55 g/cm3. Haug fails to disclose that the composition contains 20 to 200 parts by weight of a high melt-strength thermoplastic resin having melt strength greater than 20 cN (determined using an extensional rheometer at 190°C), molecular weight distribution (MWD, Mw/Mn) greater than 5, melt flow rate (MFR) within the range from 0.1 to 60.0 g/10 min (ASTM D1238 Condition L, 230°C and 2.16 kg) and further which has one of the properties (b-i) through (b-v) as required by instant claim 1. 
Shannon et al. (US 2016/0347946) teaches thermoplastic vulcanizates that comprise rubber, broad molecular weight distribution polypropylene (corresponding to a first thermoplastic resin), and oil, wherein the rubber forms a rubber phase that is dispersed and at least partially crosslinked (i.e. vulcanized) within a continuous thermoplastic component that comprises the polypropylene (i.e. the first thermoplastic resin). See abstract. The broad molecular weight distribution polypropylene has: (1) a melt strength of at least 20 cN (measured using an extensional rheometer at 190ºC; see ¶51); (2) a molecular weight distribution of greater than 5 (see ¶52); (3) a branching index of at least 0.95 (¶53); and (4) a melt flow rate of greater than 1g/10 min (abstract) and preferably in the range of from 10 10 g/10 min (ASTM D1238 Condition L at 230ºC and 2.16 kg; see ¶57). The oil is preferably a process oil (¶97). In addition to the broad molecular weight distribution polypropylene, the thermoplastic vulcanizate may contain one or more additional thermoplastic resins. See ¶90.
Shannon et al. fails to disclose the instantly claimed invention because Shannon et al. specifically states that the additional thermoplastic resin used in Shannon et al. is not a rubber and not a broad molecular weight distribution polypropylene. Thus, while the broad molecular weight distribution polypropylene (BMWDPP) of Shannon et al. has the properties required for component (b) of the instant claims, Shannon et al. teach away from combining the BMWDPP with another thermoplastic vulcanizate which comprises rubber. 
De Vogel et al. teach thermoplastic vulcanizate blends that include at least one propylene resin, at least one ethylene/α-olefin/non-conjugated diene elastomer, a curing system, and at least one co-agent which is formed into a foamed blend by the addition of a plurality of expandable polymeric microspheres. De Vogel teaches methods of forming such foamed blends and resultant articles. See abstract. The thermoplastic vulcanizate is formed by partially or fully curing the elastomeric/rubber portion during dynamic vulcanization using, for example, phenolic resin curing agents. See ¶23. Processing oils and/or fillers can be added to the TPV compositions of the invention (see ¶36). The expandable microspheres are preferably heat expandable microspheres and are present in an amount of from 0.1 to 10 weight% of the blend. See ¶38. The ethylene/α-olefin/non-conjugated diene elastomer is preferably ethylene/propylene/diene. See ¶28. The expandable microspheres may be added as a masterbatch in a low melting point resin. See ¶44.  The propylene resin is present in an amount of about 12 to about 65wt% based on the total weight of the polymer component. The propylene resin includes homopolymers of propylene having a melt flow rate MFR in a range of from 0.01 to 200 g/10 min. The phenolic resin curing agent may include a cure accelerator (¶34). The foamed blends have a relative density of 0.42 to 0.60 (¶47).
De Vogel fails to disclose that the compositions of the invention include both the TPV described above and a second component having the properties required for component (b) of the instant claims (i.e. melt strength greater than 20 cN (determined using an extensional rheometer at 190°C), molecular weight distribution (MWD, Mw/Mn) greater than 5, melt flow rate (MFR) within the range from 0.1 to 60.0 g/10 min (ASTM D1238 Condition L, 230°C and 2.16 kg), and one or more of the following properties: (b-i) Heat distortion temperature greater than or equal to 120°C; (b-ii) Flexural modulus (1% secant) per ASTM D790A (using a crosshead speed of 1.26 mm/min and a support span of 50.8 mm) within the range from 1600 to 2500 MPa; (b-iii) Tensile stress at yield (measured per ASTM D638, with a crosshead speed of 50.8 mm/min and a gauge length of 50.8 mm) within the range from 30 to 60 MPa; (b-iv) Notched Izod Impact Strength (ASTM D256 at 210C) within the range from 5 to 65 J/m; and (b-v) branching index (g') of at least 0.95), let alone from 20 to 200 parts by weight of a component meeting (b) of the instant claims together with 100 parts by weight of the disclosed TPV. 
Ouhadi et al. teaches a composite structure comprising at hemrplastic elastomer, the composite structure including a thermoplastic vulcanizate, the thermoplastic vulcanizate includes an at least partially crosslinked rubber and a propylene-based copolymer (abstract). The thermoplastic elastomer can be or include a thermoplastic vulcanizate (TPV), the TPV being defined as a material that includes a dispersed, at least partially vulcanized, rubber component, a thermoplastic resin component and an additive oil. The TPV can further include additives. See ¶17. Additive oil includes process oils (¶76). The individual materials and components such as the one or more rubber components, thermoplastic resin components, modifiers, additives oils (which includes process oils), curatives, other additives can be blended by melt-mixing. Examples of rubber component include EPDM (¶23). Examples of the thermoplastic resin component include polypropylene, including homopolypropylene (¶27). The additives can be added before, during, or after cure. See ¶90.
Ouhadi et al. fails to teach that the composition includes both the TPV described above together with a second, high-melt strength thermoplastic component having the properties required for component (b) of the instant claims, let alone from 20 to 200 parts by weight of a component meeting (b) of the instant claims together with 100 parts by weight of the disclosed TPV. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766